800 So.2d 692 (2001)
William Kenneth BRYANT a/k/a William K. Houston, Appellant,
v.
STATE of Florida, Appellee.
No. 5D01-3269.
District Court of Appeal of Florida, Fifth District.
November 30, 2001.
William Kenneth Bryant, Chipley, pro se.
No Appearance for Appellee.
GRIFFIN, J.
William Bryant filed a motion under Florida Rule of Criminal Procedure 3.800(a) to correct an illegal sentence. The defendant attacks his 1989 conviction for escape, asserting that he was not under state confinement when the escape occurred. The trial court denied the motion. We affirm.
The defendant does not have a claim of an illegal sentence but is, in fact, attacking the underlying conviction, which he calls an "erroneous charge." This issue could or should have been raised on direct appeal or in a Rule 3.850 motion. It is not cognizable in a Rule 3.800(a) motion.
AFFIRMED.
PETERSON and PLEUS, JJ., concur.